On December 22, 1937, the judgment of conviction herein was reversed and the cause remanded. The State has filed no motion for rehearing, but the record is now before us for re-consideration on the appellant's motion, in which it is requested that the court discuss certain questions to which no reference was made in the original opinion. In the original consideration of the appeal, the conclusion was reached that only the questions discussed in the original opinion presented error. Our re-examination of the record in the light of the motion for rehearing leaves us of opinion that the only errors committed in the trial of the case were those *Page 541 
upon which the reversal was predicated. Hence, we deem it unnecessary to write an extended opinion on the motion for rehearing.
The motion is therefore overruled.
Overruled.